
	
		II
		112th CONGRESS
		1st Session
		S. 221
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Brown of Ohio (for
			 himself, Mr. Rockefeller,
			 Ms. Stabenow, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  health insurance costs tax credit, and for other purposes.
	
	
		1.Improvement of the
			 affordability of the credit
			(a)In
			 generalSection 35(a) of the Internal Revenue Code of 1986 is
			 amended by striking February 13, 2011 and inserting July
			 1, 2012.
			(b)Conforming
			 amendmentSection 7527(b) of such Code is amended by striking
			 February 13, 2011 and inserting July 1,
			 2012.
			(c)Effective
			 dateThe amendments made by this section shall apply to coverage
			 months beginning after February 12, 2011.
			2.Payment for the
			 monthly premiums paid prior to commencement of the advance payments of
			 credit
			(a)In
			 generalSection 7527(e) of the Internal Revenue Code of 1986 is
			 amended by striking February 13, 2011 and inserting July
			 1, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after February 12, 2011.
			3.TAA recipients
			 not enrolled in training programs eligible for credit
			(a)In
			 generalSection 35(c)(2)(B) of the Internal Revenue Code of 1986
			 is amended by striking February 13, 2011 and inserting
			 July 1, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after February 12, 2011.
			4.TAA
			 pre-certification period rule for purposes of determining whether there is a
			 63-day lapse in creditable coverage
			(a)IRC
			 amendmentSection 9801(c)(2)(D) of the Internal Revenue Code of
			 1986 is amended by striking February 13, 2011 and inserting
			 July 1, 2012.
			(b)ERISA
			 amendmentSection 701(c)(2)(C) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1181(c)(2)(C)) is amended by striking
			 February 13, 2011 and inserting July 1,
			 2012.
			(c)PHSA
			 amendmentSection 2701(c)(2)(C) of the Public Health Service Act
			 (42 U.S.C. 300gg(c)(2)(C)) is amended by striking February 13,
			 2011 and inserting July 1, 2012.
			(d)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after February 12, 2011.
			5.Continued
			 qualification of family members after certain events
			(a)In
			 generalSection 35(g)(9) of the Internal Revenue Code of 1986 is
			 amended by striking February 13, 2011 and inserting July
			 1, 2012.
			(b)Conforming
			 amendmentSection 173(f)(8) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2918(f)(8)) is amended by striking February 13,
			 2011 and inserting July 1, 2012.
			(c)Effective
			 dateThe amendments made by this section shall apply to months
			 beginning after February 12, 2011.
			6.Extension of
			 COBRA benefits for certain TAA-eligible individuals and PBGC
			 recipients
			(a)ERISA
			 amendments
				(1)PBGC
			 recipientsSection 602(2)(A)(v) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1162(2)(A)(v)) is amended by striking
			 February 12, 2011 and inserting June 30,
			 2012.
				(2)TAA-eligible
			 individualsSection 602(2)(A)(vi) of such Act (29 U.S.C.
			 1162(2)(A)(vi)) is amended by striking February 12, 2011 and
			 inserting June 30, 2012.
				(b)IRC
			 amendments
				(1)PBGC
			 recipientsSection 4980B(f)(2)(B)(i)(V) of the Internal Revenue
			 Code of 1986 is amended by striking February 12, 2011 and
			 inserting June 30, 2012.
				(2)TAA-eligible
			 individualsSection 4980B(f)(2)(B)(i)(VI) of such Code is amended
			 by striking February 12, 2011 and inserting June 30,
			 2012.
				(c)PHSA
			 amendmentsSection 2202(2)(A)(iv) of the Public Health Service
			 Act (42 U.S.C. 300bb–2(2)(A)(iv)) is amended by striking February 12,
			 2011 and inserting June 30, 2012.
			(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 of coverage which would (without regard to the amendments made by this section)
			 end on or after February 12, 2011.
			7.Addition of
			 coverage through voluntary employees' beneficiary associations
			(a)In
			 generalSection 35(e)(1)(K) of the Internal Revenue Code of 1986
			 is amended by striking February 13, 2011 and inserting
			 July 1, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to coverage
			 months beginning after February 12, 2011.
			8.Notice
			 requirements
			(a)In
			 generalSection 7527(d)(2) of the Internal Revenue Code of 1986
			 is amended by striking February 13, 2011 and inserting
			 July 1, 2012.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 certificates issued after February 12, 2011.
			9.Application of levy to payments to Federal
			 vendors relating to property
			(a)In generalSection 6331(h)(3) of the Internal
			 Revenue Code of 1986 is amended by striking of goods or services
			 and all that follows and inserting “of—
				
					(A)goods or services sold or leased to the
				Federal Government, or
					(B)in the case of levies issued during the
				2-year period beginning after the date of the enactment of this subparagraph,
				property so sold or
				leased.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to levies issued after the date of the enactment of
			 this Act.
			
